By the Court,
WHITMAN, J.:
In this case appellants, plaintiffs in the District Court, had a verdict ; but before entry of judgmént, respondent moved for judgment non obstante veredicto, and had it. Whether this motion is proper under the code of this State, need not hére be discussed, but under any practice it is a motion for the plaintiff. (Smith v. Smith, 4 Wend. 468; Schermerhorn v. Schermerhorn, 5 Wend. 514; Burrill Law Dic., Title Non obstante veredicto; Bouvier, id.) This action of the Court was error, for which its judgment must be reversed. So ordered, and the cause remanded.
For the purpose of saving trouble and expense to the parties herein, it may not be amiss to say that the verdict is so absolutely defective under the pleadings, that no legal judgment can be entered thereon. (Lambert v. McFarland, 2 Nev. 58; Carson v. Applegarth, ante.)